UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6514


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

PAUL BERNARD COLEMAN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:09-cr-00207-JRS-7)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Bernard Coleman, Appellant Pro Se. Norval George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Paul   Bernard     Coleman       appeals    the    district     court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by     the   district   court.         United     States        v.    Coleman,     No.

3:09-cr-00207-JRS-1 (E.D. Va. Mar. 6, 2012).                     We dispense with

oral    argument    because     the    facts    and     legal    contentions       are

adequately     presented   in    the    materials       before       the   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2